Detailed Action
Drawings
The drawings are objected to because:
Figure 2 Label 20 needs to directly point to the spool piece instead of its general direction.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the “dip tube” is referred to as being above to remove material from inside the containment vessel in paragraphs [0003] and [0019]. However, no distinction is taught that the dip tube and the takeout tube are the same element. Instead, it is clear that the dip tube and the takeout tube are two different elements. If the dip tube limitation is desired, please make the distinction between it and the takeout tube in the claims.
Claims 2 – 7 depend on Claim 1 and are also rejected. Claims 9 – 14 depend on Claim 8 and are also rejected.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, it is not clear what specific structure of the takeout tube is being used to remove material from the interior volume of the containment vessel.
Claims 2 – 7 depend on Claim 1 and are also rejected. Claims 9 – 14 depend on Claim 8 and are also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 2, 4 – 10, and 12 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (U.S. Patent Publication No. 2018/0126340 A1 hereinafter Jung) in view of Tokheim (U.S. Patent No. 1,167,536 hereinafter Tokheim). 

Regarding Claim 1, Jung teaches an agitator device (figure 5: agitator 30c) for mixing materials (intended use), comprising: a containment vessel defining an interior volume (figure 5: container 32c [the interior volume of container 32 is better shown in figure 6]); a hollow shaft having an upper end, a lower end, and defining a central bore along its length (figure 5: fluid channel portion 40c of rotational unit 12c), the lower end extending downwardly into the interior volume of the containment vessel (figure 5: rotational unit 12c’s lower end extends downward into container 32c), and the hollow shaft being rotatable with respect to the containment vessel (figure 5: rotational unit 12c is rotatable); and a takeout tube having an upper end, a lower end, and a central bore along its length (figure 5: lance element 22c), wherein the takeout tube is disposed within the central bore of the hollow shaft so that the lower end of the takeout tube is in fluid communication with the interior volume of the containment vessel (figure 5: lance element 22c is disposed within rotational unit 12c and the lance element is in fluid communication with the interior of container 32c) and the upper end of the takeout tube extends axially outwardly beyond the upper portion of the hollow shaft (figure 5: lance element 22c extends axially outward and beyond the upper portion of rotational unit 12c).
Jung is silent on the takeout tube being configured to remove materials from the interior volume of the containment vessel.
Tokheim teaches the takeout tube being configured to remove materials from the interior volume of the containment vessel (figure 1: suction pipe 6).
Jung and Tokheim are analogous in the field of agitation for the chemical industry. It would have been obvious to one skilled in the art before the effective filing date to modify the lance element of Jung with the suction pipe of Tokheim in order to remove settled or precipitated material as needed (Tokheim Page 1 Lines 69 – 98).

Regarding Claim 2, Jung teaches the agitator device (figure 5: agitator 30c) of claim 1, wherein the hollow shaft further comprises a plurality of one of paddles, spiral forms, vanes, and propellers extending radially outwardly from an outer surface of the lower portion of the hollow shaft (figure 5: agitator blades 50c extend radially outward from the outer surface of rotational unit 12c’s lower portion).  

Regarding Claim 4, Jung teaches the agitator device (figure 5: agitator 30c) of claim 2, further comprising a spool piece (see annotated drawing of figure 5 below) that is non-rotatably affixed (see annotated drawing of figure 5 below: this spool piece is non rotatable as it is attached to static unit 10c [figure 5]) to an upper portion of the drive assembly (figure 5: static unit 10c is operationally attached to rotational passage 16c which is attached to the top of drive unit 56c), and the upper portion of the takeout tube extends axially outwardly beyond an upper portion of the spool piece (figure 5: lance element 22c extends axially upward beyond an upper portion of the spool piece [better shown via lance element 22a in figure 1]).  

    PNG
    media_image1.png
    479
    486
    media_image1.png
    Greyscale


Regarding Claim 5, Jung teaches the agitator device (figure 5: agitator 30c) of claim 2, wherein the containment vessel further comprises a lid disposed on an upper portion of the containment vessel (figure 5: top of container 32c reads on lid for container 32c), and the hollow shaft and the takeout tube pass through the lid (figure 5: lance element 22c and rotational unit 12c pass through the top of container 32c).  

Regarding Claim 6, Jung teaches the agitator device (figure 5: agitator 30c) of claim 2, further comprising a cap that is received on the upper portion of the takeout tube (figure 5: element 80c fits on top of the upper portion of lance element 22c and is considered a BRI reading on cap).  

Regarding Claim 7, Jung teaches the agitator device (figure 5: agitator 30c) of claim 2, further comprising a drive assembly that is operably connected to the hollow shaft and configured to selectively rotate the hollow shaft ([0006]: “… drive unit, in particular at least one motor and/or at least one transmission …” & figure 5: drive unit 56c is operably connected to rotational unit 12c and rotates it).  

Regarding Claim 8, Jung teaches an agitator device (figure 5: agitator 30c) for mixing materials (intended use) in a containment vessel defining an interior volume (figure 5: container 32c), comprising: a hollow shaft having an upper end, a lower end, and defining a central bore along its length (figure 5: rotational unit 12c), a drive assembly, the drive assembly being operably connected to the upper end of the hollow shaft, wherein the hollow shaft is rotatable with respect to the drive assembly (figure 5: drive unit 56c is operably connected to the upper end of rotational unit 12c and the rotational unit is rotatable with respect to drive unit 56c); and a takeout tube having an upper end, a lower end, and a central bore along its length (figure 5: lance element 22c), wherein the takeout tube is slidably receivable within the central bore of the hollow shaft ([0058]: “The lance element 22c is movable and provided in particular for rotating a rotational axis in at least one operating condition” [this passage indicates that the lance element is at least rotatably slidable in the central bore of rotational unit 12c]) so that the lower end of the takeout tube is in fluid communication with the interior volume of the containment vessel (figure 5: lance element 22c is still in fluid communication with the interior volume of container 32c).  
Jung is silent on the takeout tube being configured to remove materials from the interior volume of the containment vessel.
Tokheim teaches the takeout tube being configured to remove materials from the interior volume of the containment vessel (figure 1: suction pipe 6).
Jung and Tokheim are analogous in the field of agitation for the chemical industry. It would have been obvious to one skilled in the art before the effective filing date to modify the lance element of Jung with the suction pipe of Tokheim in order to remove settled or precipitated material as needed (Tokheim Page 1 Lines 69 – 98).

Regarding Claim 9, Jung teaches the agitator device (figure 5: agitator 30c) of claim 8, wherein the upper end of the takeout tube extends axially outwardly beyond the upper portion of the hollow shaft (figure 5: lance element 22c extends axially outward and beyond the upper portion of rotational unit 12c).  

Regarding Claim 10, Jung teaches the agitator device (figure 5: agitator 30c) of claim 8, wherein the hollow shaft further comprises a plurality of one of paddles, spiral forms, vanes, and propellers extending radially outwardly from an outer surface of the lower portion of the hollow shaft (figure 5: agitator blades 50c extend radially outward from the outer surface of rotational unit 12c’s lower portion).  

Regarding Claim 12, Jung teaches the agitator device (figure 5: agitator 30c) of claim 10, further comprising a spool piece (see annotated drawing of figure 5 below) that is non-rotatably affixed (see annotated drawing of figure 5 below: this spool piece is non rotatable as it is attached to static unit 10c [figure 5]) to an upper portion of the drive assembly (figure 5: static unit 10c is operationally attached to rotational passage 16c which is attached to the top of drive unit 56c), and the upper portion of the takeout tube extends axially outwardly beyond an upper portion of the spool piece (figure 5: lance element 22c extends axially upward beyond an upper portion of the spool piece [better shown via lance element 22a in figure 1]).

    PNG
    media_image1.png
    479
    486
    media_image1.png
    Greyscale


Regarding Claim 13, Jung teaches the agitator device (figure 5: agitator 30c) of claim 10, wherein the containment vessel further comprises a lid disposed on an upper portion of the containment vessel (figure 5: top of container 32c reads on lid for container 32c), and the hollow shaft and the takeout tube pass through the lid (figure 5: lance element 22c and rotational unit 12c pass through the top of container 32c).  

Regarding Claim 14, Jung teaches the agitator device (figure 5: agitator 30c) of claim 10, further comprising a cap that is received on the upper portion of the takeout tube (figure 5: element 80c fits on top of the upper portion of lance element 22c and is considered a BRI reading on cap).


Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (U.S. Patent Publication No. 2018/0126340 A1 hereinafter Jung) in view of in view of Tokheim (U.S. Patent No. 1,167,536 hereinafter Tokheim) in further view of Knauer (U.S. Patent Publication No. 2013/0294190 A1 hereinafter Knauer).

Regarding Claim 3, Jung teaches the agitator device (figure 5: agitator 30c) of claim 2. 
Jung is silent on wherein the lower portion of the hollow shaft further comprises one or more axially extending slots extending from an inner surface to the outer surface of the lower portion of the hollow shaft.  
Knauer teaches the lower portion of the hollow shaft further comprises one or more axially extending slots extending from an inner surface to the outer surface of the lower portion of the hollow shaft (figures 1 & 3: openings 16).  
Jung and Knauer are analogous in the field of hollow, single shafted, and vertical industrial mixers with additive tubing extending above the hollow shafts and motors. It would have been obvious to one skilled in the art before the effective filing date to modify the lower portion of the hollow shaft (i.e. rotational unit) of Jung with the axially extending additive outlet openings of Knauer in order to better mix a gas phase additive (Knauer [0002] & [0021]).

Regarding Claim 11, Jung teaches the agitator device (figure 5: agitator 30c) of claim 10.
Jung is silent on wherein the lower portion of the hollow shaft further comprises one or more apertures extending from an inner surface to the outer surface of the lower portion of the hollow shaft.  
Knauer teaches the lower portion of the hollow shaft further comprises one or more apertures extending from an inner surface to the outer surface of the lower portion of the hollow shaft (figures 1 & 3: openings 16).  
It would have been obvious to one skilled in the art before the effective filing date to modify the lower portion of the hollow shaft (i.e. rotational unit) of Jung with the additive outlet openings of Knauer in order to better mix a gas phase additive (Knauer [0002] & [0021]).

Response to Amendment
The underlined portions in this office action emphasize additions to the office correspondence made since the prior office action. 
Per applicant’s amendment to the drawings (filed 20 July 2022) regarding figure 2’s “3-3” line, the objection to the specification is withdrawn.
	Per applicant’s amendment to the drawings (filed 20 July 2022) regarding labeling figure 1’s slots and figure 2’s lid, the objections to these specific objections are withdrawn.

Response to Argument
The underlined portions in this office action emphasize additions to the office correspondence made since the prior office action. 
Applicant’s arguments with respect to Claims 1 and 8 have been considered but are moot because the new ground of rejection does not rely on the specific teaching applied in the prior rejection of record specifically challenged in the argument.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY Y HUAN/Examiner, Art Unit 1774                                               

/ANSHU BHATIA/Primary Examiner, Art Unit 1774